EXHIBIT E

COMPLIANCE CERTIFICATE

HUDSON TECHNOLOGIES COMPANY ("Borrower") hereby certifies to KELTIC FINANCIAL
PARTNERS, LP in accordance with the provisions of an Amended and Restated Loan
Agreement between Borrower and Lender dated the ____ day of June, 2007, as the
same from time to time may be amended, supplemented or otherwise modified
("Agreement") that:

A. General

(i) Borrower has complied in all respects with all the terms, covenants and
conditions of the Agreement which are binding upon them;

(ii) there exists no Event of Default or Default as defined in the Agreement;

(iii) the representations and warranties contained in the Agreement are true in
all respects with the same effect as though such representations and warranties
had been made on the date hereof; and

B. Financial Covenants

As of the date hereof or, from such period as may be designated below, the
computations, ratios and calculations as set forth below, are true and correct:

(a) Tangible Net Worth

(b) Capital Expenditures

(c) EBITDA

WITNESS the signature of the undersigned duly authorized officer of Borrower on
_____________, 20__.



HUDSON TECHNOLOGIES COMPANY

 

By: _________________________________

Name: Brian F. Coleman

Title: President and Chief Operating Officer





EXHIBIT F

CLOSING RESERVE NOTICE

HUDSON TECHNOLOGIES COMPANY

275 North Middletown Road

Pearl River, New York 10965

_________, 2007

Keltic Financial Partners, LP

555 Theodore Fremd Ave., Suite C-207

Rye, NY 10580

Attn: John P. Reilly, Managing Partner



RE: Authorization to Pay Proceeds

Ladies and Gentlemen:

On June ___, 2007 Hudson Technologies Company ("Borrower") entered into certain
financing arrangements with you, including, without limitation, the Amended and
Restated Loan Agreement (the "Loan Agreement") and the documents and instruments
related thereto (such agreements, documents and instruments to be referred to
collectively as the "Financing Agreements"). Pursuant to Section 2.3(b) of the
Loan Agreement, you implemented a reserve (the "Closing Reserve") in the amount
of $1,307,550 (the "Closing Reserve Amount") in order to ensure that Borrower
had sufficient availability to make payment to those shareholders who tender
shares in Borrower's tender offer and/or, to the extent the shareholders do not
tender their shares in such tender offer, to make payment to Fleming US
Discovery Fund III, L.P. and Fleming US Discovery Offshore Fund III, L.P.
(collectively, "Fleming"), as set forth in that certain Stock Purchase Agreement
dated June ___, 2007 between Fleming and Borrower.

This letter serves as request and authorization for you to remove the Closing
Reserve and, provided that no Event of Default under the Loan Agreement has
occurred and is continuing, make an Advance in the Closing Reserve Amount to the
parties and in the amounts set forth below, and to charge Borrower's account
therefor:

Payee

 

Amount

 

You are further authorized and requested to follow such instructions and
directions as you may be given by the payee(s) listed above with respect to the
form and manner of payment. Wiring instructions for the payee(s) are attached
hereto.





[CONTINUED ON NEXT PAGE]



The foregoing represents advances required to pay the above payee(s), and is in
no way intended to limit your rights to charge our account any other amounts in
accordance with the Financing Agreements.





Very truly yours,

 

HUDSON TECHNOLOGIES COMPANY

 

By: ___________________________________

Name: Brain F. Coleman

Title: President and Chief Operating Officer





 

 